Citation Nr: 1613208	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-34 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee injury.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990, with additional service in the Naval Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although additional evidence was received subsequent to the January 2016 supplemental statement of the case, the Board finds that the additional evidence is either not pertinent to the PTSD claim, or is cumulative and duplicative of that already of record.  Thus, a remand for Agency of Original Jurisdiction (AOJ) review of the evidence is not necessary. See 38 C.F.R. § 20.1304(c) (2015).

In November 2014, the Board reopened the Veteran's previously denied claim for service connection for PTSD and depression and remanded the claim for further development.  Further development is yet required for the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Board now finds it more appropriate to bifurcate the issue of entitlement to service connection for an acquired psychiatric disorder into separate claims for entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.

The August 2004 RO decision determined that new and material evidence had not been received to reopen claims of service connection for a left knee injury and headaches.  The October 2004 Veteran's statement expressed disagreement with that decision, indicating that he would like to reopen his claims, including for left knee and headaches.  The Board construes this statement as a timely notice of disagreement (NOD).  An SOC is required when a veteran files a timely NOD to a rating decision. 38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the October 2004 NOD placed these issues in appellate status, these matters must be remanded to the agency of original jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to service connection for a psychiatric disorder other than PTSD, and whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee injury and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.

2.  The most probative evidence fails to show that the Veteran has a verified in-service stressor on which a diagnosis of PTSD can be based.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

Following the November 2014 Board remand, the record reflects that VA has made reasonable efforts to obtain all records relevant to the PTSD claim, with regards to the Veteran's claimed stressors.  The September 1987 formal investigation into the circumstances surrounding the attack on the USS Stark was obtained.  Additionally, evidence from the Joint Service Research Records Center (JSRRC) was received November 2015.

All available evidence pertaining to the matter decided herein has been obtained.  Thus, VA's duty to assist has been met with regards to the PTSD claim.

II.  Posttraumatic Stress Disorder (PTSD)

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, in 2010 VA amended its PTSD regulations related to the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

Analysis

The Veteran has a current diagnosis of PTSD.  The March 2012 VA examiner indicated the Veteran suffers from PTSD, with symptoms such as suspiciousness, chronic sleep impairment, impaired judgement, disturbance of motivation and mood and suicidal ideation.  The Veteran was not a combat veteran and his contended stressors do not relate to a fear of hostile military or terrorist activity, therefore his alleged stressors require credible supporting evidence.  Cohen at 147.

The Veteran contends that his PTSD is associated with various stressors that occurred during his period of active service.  First, he indicated he has nightmares and other PTSD symptoms as a result of being present in the aftermath of the USS Stark attack, on May 17, 1987, where 37 men were killed.  The Veteran indicated in a May 2005 PTSD questionnaire that he always has nightmares about what happened to the USS Stark and he sees a huge hole in the left side of the hull.  A September 2008 statement from the Veteran indicated he was on his ship (the USS Goldsborough) in Bahrain Bay, when on May 17, 1987 the USS Stark was hit by missiles fired by Iraqi aircraft.  The Veteran stated that when the USS Goldsborough arrived he witnessed a huge hole in the hull of the ship, bodies covered in sheets and bodies floating in the water.

For the next stressor, the September 2009 Veteran's statement indicated that he was performing his daily assignment, loading the ship with supplies and heavy equipment.  He said he was attempting to maneuver the heavy equipment along with three other shipmates, when the three shipmates let the equipment go, and the Veteran was left trapped in between the ship's life line and the equipment.  He indicated the injury caused physical as well as mental problems.

For the last stressor, in a February 2012 statement the Veteran indicated his best friend in the service was murdered by Mexican bandits.  He reported to the March 2012 VA examiner that he was in San Diego with another soldier and was asked to accompany the other soldier (identified as his "best friend").  The friend invited him to go to Mexico and the Veteran reported that he woke up the next day and was told that his friend had been killed.  He indicated he had never had a friend that close to him die.  The Veteran reported the incident occurred in June 1988.

The Veteran's personnel records show that he served in the U.S. Navy, and specifically on the USS Goldsborough, from October 1986 to December 1989.  The personnel records show that the Veteran was not engaged in combat during service, nor is he contending that his stressors are based on combat.  As the Veteran does not have a confirmed history of engaging in combat during service, and his claim is not based on fear of hostile military or terrorist action, his alleged stressors must be verified or corroborated.

Service treatment records are negative for any complaints, treatment, or diagnosis of PTSD.

With regard to the Veteran's first stressor, it has been confirmed by military personnel records that the Veteran was serving on the USS Goldsborough in May 1987.  The RO obtained the formal investigation into the circumstances surrounding the attack on the USS Stark on May 17, 1987, from the Office of the Chairman of the Joint Chiefs of Staff.  This report indicated the only ships to provide rescue and assistance to the USS Stark during this incident were the USS Waddell, USS Conyngham, USS Lasalle and USS Reid.  The Veteran's ship, the USS Goldsborough was not listed in the report.

Furthermore, evidence received from JSRRC on November 2015 indicated the ships to aid the USS Stark were the four ships already mentioned, as well as the USS Coontz.  JSRRC confirmed the USS Conyngham took the USS Stark under tow back to Bahrain.  This evidence also reviewed the 1987 command history for the USS Goldsborough which revealed it was moored at Pearl Harbor from May 14-17, 1987.  The ship then went to the southern pacific, en route to Pago Pago, American Samoa, from May 18-26, 1987.  The Veteran could not have witnessed the USS Stark after it was attacked as his ship was not near that location nor did it provide rescue and assistance after the attack.

There is no evidence from official military sources corroborating the Veteran's claimed stressor relating to participating in rescue efforts after the attack on the USS Stark.  Thus, this claimed stressor has not been verified.

With regard to the second stressor, the Veteran's service treatment records show that in September 1989, the Veteran reported to sick call that he injured his back while lifting some heavy boxes.  In a January 1990 service treatment record, the examiner listed that the Veteran denied trauma and the pain started after he lifted a coke machine.  At no point in the Veteran's service treatment records did he indicate that he was trapped by heavy equipment.  The evidence supports that the Veteran was carrying either boxes or a coke machine.  A coke machine would qualify as heavy equipment, however, the evidence does not support that he was trapped, but simply that he injured his back when moving the heavy object.  The record of the incident simply indicates the Veteran had pain after moving heavy objects, not that the Veteran was trapped by heavy equipment.

With regard to the third stressor, the service treatment and personnel records are negative for any mention of the Veteran's friend being killed by Mexican bandits or the Veteran seeking treatment as a result of the incident.  Importantly, the Veteran has provided no specific information, such as the friend's name, that would allow for corroboration of this claimed stressor.

As noted above, establishing service connection for PTSD, with non-combat veteran's, requires credible supporting evidence that the claimed in-service stressor actually occurred.  In this case, the Veteran did not participate in combat and his claimed stressors do not relate to the fear of hostile military or terrorist activity; thus, corroboration or verification of the claimed stressors is mandatory.  Following the Board's November 2014 remand, the RO obtained documentation confirming that the Veteran's ship, the USS Goldsborough was not involved in the rescue and assistance of the USS Stark in May, 1987.  Additionally, there is no indication in the service treatment or personnel records that the Veteran was trapped under heavy equipment or that his close friend was killed by Mexican bandits.

The Veteran underwent a VA examination in March 2012.  The examiner indicated the Veteran suffers from PTSD with symptoms such as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  She also indicated that all three stressors contributed to the diagnosis of PTSD.  The Board finds, however, that the examiner's opinion is based upon an inaccurate factual premise as the claimed stressors have not been verified.  Accordingly, the examiner's opinion is afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As the Veteran's claimed stressors are not verified or corroborated by probative evidence, any diagnosis of PTSD based upon such unverified stressors cannot serve at the basis to establish service connection. 38 C.F.R. §§ 3.304(f), 4.125(a).  It follows that entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

The evidence supports that the Veteran is suffering from a psychiatric disorder, other than PTSD.  

VA treatment records, including a December 2007 record, diagnose the Veteran as suffering from severe major depressive disorder and anxiety.

Further, June 2005 and November 2009 buddy statements indicate that the Veteran has undergone psychological changes since being discharged from service.  The statements claim that the Veteran suffers from mood swings and is often depressed.  The June 2005 buddy statement indicated the Veteran's depression is partly due to the pain from his service-connected back injury.

An opinion is required to determine whether the Veteran's current psychiatric disorders other than PTSD are related to his active service or his service-connected back disability.

Additionally, as discussed in the introduction, the Veteran submitted an October 2004 NOD in response to the August 2004 rating decision, which determined that new and material evidence had not been received to reopen claims of service connection for a left knee injury and headaches.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded to the AOJ to issue an SOC. See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following action:

1. Obtain an opinion from a VA psychiatric professional to determine whether a relationship exists between any currently-diagnosed psychiatric disorder other than PTSD and the Veteran's military service, or between any currently-diagnosed psychiatric disorder other than PTSD and the Veteran's service-connected back disability.  The entire record must be reviewed.  A physical examination of the Veteran is not necessary unless deemed medically necessary by the examiner.  

For any currently diagnosed psychiatric disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to or commenced during the Veteran's active military service.

If the examiner determines that a psychiatric disorder is not directly related to military service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder is caused or aggravated by the Veteran's service-connected back disability.  

If the examiner finds that a currently diagnosed psychiatric disorder is aggravated by the Veteran's service-connected spine disability, the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected spine disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must explain why an opinion cannot be rendered without resorting to speculation.

2. Issue the Veteran a statement of the case as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a left knee injury and headaches, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  These matters should only be returned to the Board if the Veteran perfects a timely appeal.
3. 
Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


